Title: To Benjamin Franklin from Robert Strettell Jones, 30 December 1775
From: Jones, Robert Strettell
To: Franklin, Benjamin


Sir,
30th. Decr 1775
Col. Lewis of Lower Dublin has ordered the Bearer to deliver these Prisoners to me as Secretary of the Committee of this City and Liberties; but apprehending them to fall more properly under the Notice of the Committee of Safety I have taken the Liberty of referring to you for your Orders being Sir Your most obedient humble Servant
R Strettell Jones
 
Addressed: Honble: Benjamin Franklin Esqr / President of the / Committee of Safety.
